                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


REBECCA VEST,                                    )
                                                 )
        Plaintiff,                               )
                                                 )        NO. 3:19-cv-1021
v.                                               )        JUDGE RICHARDSON
                                                 )
THE NISSAN SUPPLEMENTAL                          )
EXECUTIVE RETIREMENT PLAN II                     )
and NISSAN NORTH AMERICA,                        )
INC.,                                            )
                                                 )
        Defendants.                              )


                                 MEMORANDUM OPINION

        Pending before the Court is Defendants’ Motion to Dismiss, or Alternatively, Compel

Arbitration and Stay Proceedings (Doc. No. 8, the “Motion”). Plaintiff filed a response (Doc. No.

10), and Defendants replied (Doc. No. 11). A subsequent Order by the Magistrate Judge (Doc. No.

14) instructed the parties to file supplemental briefing to address whether the Plan at issue is an

Employee Retirement Income Security Act of 1974 (“ERISA”) Plan. Defendants and Plaintiff both

filed supplemental briefing on this issue. (Doc. Nos. 17, 18). Plaintiff filed a response to

Defendants’ supplemental briefing as permitted by the Magistrate Judge, (Doc. No. 21), and

Defendants did not file a response to Plaintiff’s supplemental briefing.

        For the reasons stated below, the Motion will be denied.




                                                 1

     Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 1 of 22 PageID #: 258
                                        BACKGROUND1

       Plaintiff joined Nissan in October 2009 as the Director of the Renault-Nissan Purchasing

Organization. (Doc. No. 1 at ¶ 12). In its employment offer, Nissan informed Plaintiff that she

would be eligible to participate in The Nissan Supplemental, Executive Retirement Plan II (the

“Plan”), which factored into her decision to accept the offer of employment. (Id. at ¶ 13). In

February 2011, Plaintiff was promoted to Vice President of Purchasing for Nissan North America.

(Id. at ¶ 15). Plaintiff served in this position until April 2016 when Nissan restructured, at which

time she became Vice President of Corporate Development and Social Responsibility. (Id. at ¶ 16).

Plaintiff worked in this role until September 21, 2018, her last day of employment, which was two

weeks after her submission of her resignation. (Id. at ¶¶ 16, 20). By then, Plaintiff had worked for

Nissan a total of nine years. (Id. at ¶ 22). During her time with Nissan, Plaintiff received several

solicitations of employment from Nissan’s competitors, which she declined. (Id. at ¶ 22).

       Plaintiff choose not to seek post-Nissan employment with a company she considered to be

a “competitor” of Nissan, and instead selected Bridgestone as her next employer. (Id. at ¶ 23).

Bridgestone’s primary business is the manufacture and sale of tires and other rubber products,

which it supplies to clients like Nissan. (Id. at ¶¶ 24, 26). Plaintiff’s job with Bridgestone is as

Senior Vice President of Procurement and Strategic Sourcing Partnerships. (Id. at ¶ 27). In this

role, Plaintiff’s “job duties relate to procurement in support of Bridgestone’s businesses.



1
  The background facts are drawn from the Complaint and the documents filed with the Complaint.
(Doc. No. 1). None of the facts recited herein are disputed by the parties. The Court therefore will
rely on them, just as it would rely on undisputed facts when adjudicating a motion for summary
judgment. See Yaroma v. Cashcall, Inc., 130 F. Supp. 3d 1055, 1062 (E.D. Ky. 2015) (“in
evaluating motions to compel arbitration, ‘courts treat the facts as they would in ruling on a
summary judgment.’ ” (quoting Kovac v. Superior Dairy, Inc., 930 F. Supp. 2d 857, 864 (N.D.
Ohio 2013))). The parties additionally submitted e-mail correspondence and other documents
associated with this Motion, which the Court will rely on, as relevant, in its opinion.

                                                 2

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 2 of 22 PageID #: 259
Generally, her role is to define and manage commodity strategies and sourcing decisions, while

ensuring business supply requirements are satisfied. As part of her sourcing responsibilities,

[Plaintiff] also oversees Bridgestone’s Firestone Natural Rubber business in Liberia.” (Id.).

Plaintiff’s job duties do not relate to sales or contact with Nissan. (Id. at ¶ 28). Plaintiff believes

that her employment with Bridgestone does not violate the noncompete agreement in the Plan. (Id.

at ¶¶ 30, 31).

        The Plan’s noncompetition provision states that an employee must refrain from:

        either directly or indirectly, solely or jointly with other persons or entities, owning,
        managing, operating, joining, controlling, consulting with, rendering services for
        or participating in the ownership, management, operation or control of, or being
        connected as an officer, director, employee, partner, principal, agent, consultant or
        other representative with, or permitting his/her name to be used with any business
        or organization (a “Competing Company”) with which the Company competes.

(Doc. No. 1-2 at 10).

        At some point,2 Plaintiff submitted a claim for benefits under the Plan. On April 5, 2019,

the Vice President for Human Resources at Nissan sent an “advisory position” to Plaintiff

indicating that unless Plaintiff “provide[s] written confirmation that [she] is not providing

products and services to other OEMs [Original Equipment Manufacturers], your SERP II benefit

will be forfeited pursuant to Section 2.3(b) of the Plan.” (Doc. No. 1 at ¶ 32; Doc. No. 1-3). Plaintiff

responded to this advisory position with a request for review, and she also provided the Plan

written confirmation that she does not provide products or services to other OEMS. (Doc. No. 1 at

¶ 33; Doc. No. 1-4; Doc. No. 1-5).

        Defendants have not issued a decision on Plaintiff’s request for review. (Doc. No. 1 at ¶

8). In July 2019, Defendants asked Plaintiff for a two-week extension and told Plaintiff that the



2
  Despite scrutinizing the record, the Court does not see any indication of when Plaintiff made her
claim.
                                                   3

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 3 of 22 PageID #: 260
Senior Vice Presidents (SVPs) still needed to meet. (Id. at ¶ 9). In August, Plaintiff requested an

update from Defendants’ counsel, who informed Plaintiff that one of the SVPs had just recently

returned to the country. (Id.). The Claims Procedure states that a decision upon a request for review

should be provided no later than 60 days after the request for review, unless there are “special

circumstances” which will allow an additional 60 days for review. (Doc. No. 1-2 at 18-19).

        Having received no decision on her request for review, Plaintiff sought arbitration with the

American Arbitration Association. (Id. at ¶ 10). Nissan refused to consent to arbitration (at least

on Plaintiff’s terms), which led to Plaintiff withdrawing her arbitration claim and filing the present

action in this Court. (Doc No. 1 at ¶ 8). Plaintiff brings causes of action for 1) denial of benefits,

and 2) breach of contract. Defendant has brought the present Motion in order to dismiss the case

or, in the alternative, to compel arbitration.

                                       LEGAL STANDARDS

        The Federal Arbitration Act (“FAA”) provides that a written provision in a contract “to

settle by arbitration a controversy thereafter arising out of such contract . . . shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” 9 U.S.C. § 2. This section of the FAA “embodies the national policy favoring

arbitration and places arbitration agreements on equal footing with all other contracts.” Seawright

v. Am. Gen. Fin. Servs., Inc., 507 F.3d 967, 972 (6th Cir. 2007) (internal citation and quotation

omitted).

        Under the FAA, if a party establishes the existence of a valid agreement to arbitrate, the

district court must grant the party’s motion to compel arbitration and stay or dismiss proceedings

until the completion of arbitration. Glazer v. Lehman Bros., Inc., 394 F.3d 444, 451 (6th Cir. 2005)

(citing 9 U.S.C. §§ 3-4). Furthermore, “courts are to examine the language of the contract in light



                                                  4

   Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 4 of 22 PageID #: 261
of the strong federal policy in favor of arbitration.” Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th

Cir. 2000) (citation omitted). Therefore, any doubts regarding arbitrability must be resolved in

favor of arbitration. Fazio v. Lehman Bros., Inc., 340 F.3d 386, 392 (6th Cir. 2003).

        Courts should also look at whether an arbitration clause is specific or general. “This Court

has drawn a clear line between the extensive applicability of general arbitration provisions and the

more narrow applicability of arbitration clauses tied to specific disputes. When faced with a broad

arbitration clause, such as one covering any dispute arising out of an agreement, a court should

follow the presumption of arbitration and resolve doubts in favor of arbitration.” Simon v. Pfizer

Inc., 398 F.3d 765, 775 (6th Cir. 2005). When an arbitration clause is general, “only an express

provision excluding a specific dispute, or the most forceful evidence of a purpose to exclude the

claim from arbitration, will remove the dispute from consideration by the arbitrators.” Id. (quoting

Masco Corp. v. Zurich Am. Ins. Co., 382 F.3d 624, 627 (6th Cir. 2004)). In contrast, in a specific

arbitration clause “a court cannot require arbitration on claims that are not included.” Id.; Granite

Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 297 (2010) (“[A] court may order arbitration of

a particular dispute only where the court is satisfied that the parties agreed to arbitrate that dispute.”

(citation omitted)).

        Because arbitration agreements are fundamentally contracts, the enforceability of a

purported agreement to arbitrate is evaluated according to applicable state contract law. Seawright,

507 F.3d at 972. “The presumption in favor of arbitration does not ‘take [] courts outside [the]

settled framework’ of using principles of contract interpretation to determine the scope of an

arbitration clause.” CardioNet, Inc. v. Cigna Health Corp., 751 F.3d 165, 172–73 (3d Cir.

2014) (quoting Granite Rock, 130 S. Ct. at 2859). “Thus, the presumption of arbitrability applies

only where an arbitration agreement is ambiguous about whether it covers the dispute at hand.


                                                    5

   Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 5 of 22 PageID #: 262
Otherwise, the plain language of the contract controls.” Id. at 173 (citation omitted). “Ultimately,

then, whether a dispute falls within the scope of an arbitration clause depends upon the relationship

between (1) the breadth of the arbitration clause, and (2) the nature of the given claim.” Id. at 172.

In making this determination, the Court should carefully analyze the contract language and not

rely heavily on the legal theories present in the complaint. Id. at 173.

       When considering a motion to dismiss and compel arbitration under the FAA, a court has

four tasks:

       [F]irst, it must determine whether the parties agreed to arbitrate; second, it must
       determine the scope of that agreement; third, if federal statutory claims are asserted,
       it must consider whether Congress intended those claims to be nonarbitrable; and
       fourth, if the court concludes that some, but not all, of the claims in the action are
       subject to arbitration, it must determine whether to stay the remainder of the
       proceedings pending arbitration.
Stout, 228 F.3d at 714 (citing Compuserve, Inc. v. Vigny Int’l Finance, Ltd., 760 F. Supp. 1273,

1278 (S.D. Ohio 1990)).

       As noted above in a footnote, “in evaluating motions to compel arbitration, ‘courts treat

the facts as they would in ruling on a summary judgment.’”3 Yaroma, 130 F. Supp. 3d at 1062

(quoting Kovac, 930 F. Supp. 2d at 864). “Therefore, the party opposing arbitration bears the

burden of ‘showing a genuine issue of material fact as to the validity of the agreement to

arbitrate.’ ” Id. (citing Great Earth Cos. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002)). Thus, the

court views “all facts and inferences drawn therefrom in the light most favorable” to the party

opposing arbitration. Id.; see also Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000)



3
  Although, for the reasons discussed, the Court ultimately does not find that the arbitration clause
was triggered in this case, the Court still evaluates the Motion as a motion to compel arbitration
and considers the facts as it would in a ruling on summary judgment. And although Defendant’s
motion is styled as “Motion to Dismiss, or Alternatively, Compel Arbitration and Stay
Proceedings,” the Motion is essentially only a motion to compel arbitration inasmuch as it presents
the Court with no argument for dismissal on other grounds.
                                                  6

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 6 of 22 PageID #: 263
(stating that the party challenging arbitration has the burden of proving that the claims at issue are

not arbitrable).

                                           DISCUSSION

        A. Subject Matter Jurisdiction

        As a threshold matter, the Court finds that it has subject-matter jurisdiction over this case.

In her Complaint, Plaintiff asserts that this Court (i) has subject-matter jurisdiction under 28 U.S.C.

§ 1331 over her denial-of-benefits claim because that claim arises under ERISA; and (ii) has

supplemental jurisdiction under 28 U.S.C. § 1367 over her breach of contract claim. (Doc. No. 1

at ¶¶ 4, 5). Defendants contested subject-matter jurisdiction, claiming that the Plan is not an ERISA

plan and that this Court therefore lacks subject matter jurisdiction. (Doc. No. 13 at 1). This

prompted the Magistrate Judge to order supplemental briefing on the issue of whether the Plan is

an ERISA Plan and what effect the status of the Plan would have on the arbitration clause at issue.

(Doc. No. 14).

        Despite previously contesting the characterization of the Plan as an ERISA Plan,

Defendants reversed course in supplemental briefing and conceded that the Plan is indeed an

ERISA Plan, specifically a so-called “top hat” plan, and that the Court has subject matter

jurisdiction over the ERISA dispute. (Doc. No. 17 at 1-3). Both parties now agree that the contract

before the Court is an ERISA Plan.4 (Doc. No. 17; Doc. No. 1). Of course, parties cannot, merely

by their consent, place their dispute within the subject-matter jurisdiction of a federal court. Ins.

Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982) (noting that “no




4
  Though both parties now agree that the Plan is an ERISA plan, Plaintiff does not specifically
stipulate that the Plan should be construed as a top hat plan.


                                                  7

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 7 of 22 PageID #: 264
action of the parties can confer subject-matter jurisdiction upon a federal court . . . . the consent of

the parties is irrelevant . . .”).

        Federal courts have subject-matter jurisdiction over, among other things, “all civil actions

arising under the . . . laws . . . of the United States.” 28 U.S.C. § 1331. Jurisdiction over such civil

actions is known as federal-question jurisdiction. Plaintiff has brought a claim under ERISA, a

federal statute, which she believes creates federal-question jurisdiction in this Court. However,

with their mutual implication that the Plan must be an ERISA Plan for the Court to have subject-

matter jurisdiction here, the parties miss the mark. The Sixth Circuit has found “that the existence

of an ERISA plan is a nonjurisdictional element of Plaintiffs’ ERISA claim.” Daft v. Advest, Inc.,

658 F.3d 583, 587 (6th Cir. 2011). “[T]he existence of an ERISA plan must be considered an

element of a plaintiff’s claim under Section 502(a)(1)(B), not a prerequisite for federal

jurisdiction.” Id. at 590-91. “Because the existence of an ERISA plan is not a jurisdictional

prerequisite, federal subject-matter jurisdiction lies over Plaintiffs’ suit as long as they raise a

colorable claim under ERISA. That is, federal jurisdiction exists over Plaintiffs’ ERISA claim

unless ‘the claim clearly appears to be immaterial and made solely for the purpose of obtaining

jurisdiction or . . . is wholly insubstantial and frivolous.’ ” Id. at 593 (quoting Steel Co. v. Citizens

for a Better Env’t, 523 U.S. 83, 89 (1998) (some internal quotation marks omitted)). In short,

generally federal-question jurisdiction exists if the plaintiff has a valid ERISA claim, even if the

case does not involve a valid ERISA plan.

        Here, though the Court does not make an express determination regarding the type of plan

the Plan is, or even if it is an ERISA plan, Plaintiff has certainly raised a colorable claim that this

Plan is either an ERISA plan or an ERISA top hat plan. At the outset, the Court notes that the Plan

itself contemplates the application of ERISA law: “[t]he Plan will be governed by the laws of



                                                   8

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 8 of 22 PageID #: 265
Tennessee, unless pre-empted by ERISA.” (Doc. No. 1-2 at 17). The parties also both believe that

the plan is an ERISA plan, indicating that it is not “frivolous” that the Plaintiff brings her claim

under ERISA.

       The Plan has many of the qualities of an ERISA plan. Typically, a plan is a general ERISA

plan “if a reasonable person can ascertain (1) the intended benefits, (2) the class of beneficiaries,

(3) the source of financing, and (4) the procedures for receiving benefits. The purported plan need

not be formal or written to qualify as an ERISA benefit plan, but rather, the court must look to the

‘surrounding circumstances’ to see if the four factors have been met.” (citation omitted)). Williams

v. WCI Steel Co., 170 F.3d 598, 602 (6th Cir. 1999). Some of the requirements do not appear to be

met in the present case, most obviously the fact that the Plan is unfunded (a telltale sign of a top

hat plan, as opposed to a general plan). (Doc. No. 1-2 at 15). Plaintiff purports that the Plan is

funded and points the Court to the fact that the form of payment the Plan requires is “via executive

payroll.” (Doc. No. 18 at 5; Doc. No. 1-2 at 12). However, this assertion merely shows the avenue

through which a participant received their funds in accordance with the Plan, not the source of the

funds, as required by the Sixth Circuit. The Plan document itself states explicitly that the Plan is,

in fact, unfunded. (Doc. No. 1-2 at 15).

       In contrast, a top hat plan is “a plan which is unfunded and is maintained by an employer

primarily for the purposes of providing deferred compensation for a select group of management

or highly compensated employees.” 29 U.S.C. 1051(2); see also Simpson v. Mead Corp., 187 F.

App’x 481, 483 (6th Cir. 2006) (quoting Wolcott v. Nationwide Mut. Ins. Co., 884 F.2d 245, 250

n.2 (6th Cir. 1989)). The Sixth Circuit has stated that “[i]n determining whether a plan qualifies as

a top hat plan, we consider both qualitative and quantitative factors, including (1) the percentage

of the total workforce invited to join the plan (quantitative), (2) the nature of their employment



                                                 9

   Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 9 of 22 PageID #: 266
duties (qualitative), (3) the compensation disparity between top hat plan members and non-

members (qualitative), and (4) the actual language of the plan agreement (qualitative).”5 Bakri v.

Venture Mfg. Co., 473 F.3d 677, 678 (6th Cir. 2007) (quoting Carrabba v. Randalls Food Markets,

Inc., 38 F. Supp. 2d 468, 479 (N.D. Tex. 1999)). Though the Court does not make a determination

of if the Plan is a top hat plan or not, the Court finds that there is a “colorable” claim of this being

an ERISA top hat plan.

        As to the first consideration, only a member of Senior Management of the company may

participate in the Plan. (Doc. No. 1-2 at 9). Senior Management is defined as “a Director, Vice

President, or Senior Vice President of the Company, and such other senior level employee of the

Company as may be approved from time to time by the Board of Directors of the Company or its

delegate or Administrative Committee.” (Id. at 22). Though Defendants did not provide the Court

with precise numbers of Senior Management and non-Senior Management employees employed

by Defendants, this clearly limits Plan participation to the upper echelon of Nissan. Second, there

is evidence that Plaintiff, and presumably others participating in the Plan, possessed high levels of

expertise and responsibility for many key operations of the company. (Doc. No. 1-5 at 2). Third,

although Defendants also did not provide any information on the payment levels that the top hat




5
  Notably, as indicated, the four qualitative and quantitative considerations are factors, not
prerequisites. This distinction between factors and prerequisites is a very real one, as the
undersigned has noted in a recent opinion involving a different context. Memphis A. Phillip
Randolph Inst. v. Hargett, No. 3:20-CV-00374, 2020 WL 5095459, at *3 (M.D. Tenn. Aug. 28,
2020) (Richardson, J.) (noting that the four factors of the preliminary injunction test (albeit with a
twist) “are ‘factors to be balanced, not prerequisites to be met’”) (quoting Michael v. Futhey, No.
08-3922, 2009 WL 4981688, at *17 (6th Cir. Dec. 22, 2009))). And as the undersigned has
previously noted in some detail, the distinction can be quite consequential; although it is not fatal
for a party if it cannot show that a particular factor cuts in its favor, it is (fatally) dispositive for a
party to be unable to show a prerequisite it bears the burden of showing. See Eli J. Richardson,
Taking Issue with Issue Preclusion: Reinventing Collateral Estoppel, 65 Miss. L.J. 41, 84 (1995).


                                                    10

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 10 of 22 PageID #: 267
plan members received, it is readily inferable that the top-ranking executives at Nissan were paid

at a higher level than others in the company. Finally, the Plan language itself implies that it is a

top hat plan. The Plan is entitled “The Nissan Supplemental, Executive Retirement Plan II,” thus

reflecting the nature of a top hat plan, which is to reward executives. (Doc. No. 1-2). Because the

Plan is likely a top hat plan, Plaintiff has brought a colorable claim under ERISA.

        However, the Court does not need to make a determination in this case of if this is an

ERISA top hat plan (or even an ERISA plan at all, as discussed above), and the Court will not do

so when it is not dispositive of the case and the parties have presented so little argument or evidence

on the subject. Defendants assert, without citation or argument, in their Supplemental Brief that

“Defendants stipulate the Plan is an ERISA ‘top hat’ plan.” (Doc. No. 17 at 1). Defendants cannot

unilaterally stipulate to something that they have the burden of proving.6 Though the Court

believes it is likely that the Plan is an ERISA top hat plan, the Court is unsure how it would rule if

it needed to resolve this issue. The Court will expect the parties to present the Court with more

fulsome briefing on this issue should it become material or contested in this case or one of the

related cases.




6
  Typically, because an employer advocates for top hat status to avoid the substantive provisions
of ERISA, the employer-defendant bears the burden of proving that the Plan is a top hat plan. Daft,
658 F.3d at 596. Though the current procedural posture is somewhat atypical due to the
supplemental briefing, in this case Defendants would have the burden of showing that this is a top
hat plan because they raised the jurisdictional issue by questioning this Court’s subject matter
jurisdiction, and they stated that this was a top hat plan. Despite Defendants’ assertion that they
stipulate that the Plan is a top hat plan, Plaintiff has not stipulated to the fact that the Plan is a top
hat plan. And she certainly has an incentive not to; as discussed below, Plaintiff would lack many
substantive rights under ERISA were the Plan a top hat plan instead a general ERISA plan.
Defendants cannot make a cursory reference to “stipulating” to the Plan being a top hat plan and
expect the Court to automatically resolve the issue in favor of Defendants.


                                                   11

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 11 of 22 PageID #: 268
       For these reasons, the Court finds that it has subject-matter jurisdiction, irrespective of

whether the Plan is an ERISA Plan, because Plaintiff has brought a “colorable” claim under

ERISA.

       B. Exhaustion

       In her Complaint, Plaintiff states that she has exhausted her administrative remedies under

the Plan. (Doc. No. 1 at 2).7 Additionally, Plaintiff argues that any further exhaustion of the

administrative remedies would be futile. (Id.). Therefore, regarding exhaustion, Plaintiff’s

Complaint makes two distinct assertions; the first is that she has exhausted her administrative

remedies, and the second seemingly is premised on the notion that she has not administratively

exhausted her remedies (but is excused from doing so due to futility).

       “The administrative scheme of ERISA requires a participant to exhaust his or her

administrative remedies prior to commencing suit in federal court.” Miller v. Metro. Life Ins. Co.,

925 F.2d 979, 986 (6th Cir. 1991). “This is the law in most circuits despite the fact that ERISA

does not explicitly command exhaustion.” Ravencraft v. UNUM Life Ins. Co. of Am., 212 F.3d

341, 343 (6th Cir. 2000).

       An applicable regulation provides that:

               Except as provided in paragraph (l)(2) of this section, in the case of the
       failure of a plan to establish or follow claims procedures consistent with the
       requirements of this section, a claimant shall be deemed to have exhausted the
       administrative remedies available under the plan and shall be entitled to pursue any
       available remedies under section 502(a) of the Act on the basis that the plan has
       failed to provide a reasonable claims procedure that would yield a decision on the
       merits of the claim.


7
 Plaintiff similarly made these exhaustion arguments in her prior Arbitration Demand. (Doc. No.
9-1 at 2-3).



                                                 12

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 12 of 22 PageID #: 269
29 C.F.R. § 2560.503-1(l)(1). Though the Court has not determined the type of plan before it, this

provision has regularly been found to apply to top hat plans (which is what Defendants claim the

Plan is) as well as to garden-variety ERISA plans (which is what Plaintiff claims the Plan is).8

Paula Campbell v. Sussex Cty. Fed. Credit Union, 602 F. App’x 71, 72 (3d Cir. 2015); Maynard

v. Merrill Lynch & Co., No. 8:07-CV-1149-T-23MSS, 2008 WL 4790670, at *9 (M.D. Fla. Oct.

28, 2008); Hoak v. Plan Adm’r of Plans of NCR Corp., 389 F. Supp. 3d 1234, 1270 (N.D. Ga.

2019).

         Additionally, “when extraordinary circumstances are presented, the trial court may, in its

sound discretion, excuse a plaintiff’s failure to satisfy the administrative exhaustion requirement.”

Borman v. Great Atl. & Pac. Tea Co., 64 F. App’x 524, 528 (6th Cir. 2003) (footnote omitted).

“Although ERISA’s administrative exhaustion requirement for claims brought under § 502 is

applied as a matter of judicial discretion, a court is obliged to exercise its discretion to excuse

nonexhaustion where resorting to the plan’s administrative procedure would simply be futile or

the remedy inadequate.” Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 419 (6th Cir. 1998).

“The standard for adjudging the futility of resorting to the administrative remedies provided by a

plan is whether a clear and positive indication of futility can be made. A plaintiff must show that




8
  Typically, top hat plans are almost entirely exempt from ERISA’s substantive requirements,
including ERISA’s minimum participation standards, minimum vesting standards, some content
requirements, the anti-cutback provision, minimum funding requirements, fiduciary responsibility
provisions (including the requirement of a written plan, giving control to a trustee, liability on
fiduciaries, and limitations on transactions and investments), and reporting and disclosure
requirements. Simpson, 187 F. App’x at 483-84 (citing and quoting applicable statutes and case
law). Essentially, “[t]op hat plans are basically only subject to the enforcement provisions of
ERISA.” Id. at 484 (internal quotation marks and citation omitted); Picard v. Best Source Credit
Union, No. 04-CV-71008-DT, 2005 WL 2665639, at *5 (E.D. Mich. Aug. 10, 2005) (“ERISA
governs suits to recover benefits owed under a top hat plan.”).
                                                 13

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 13 of 22 PageID #: 270
‘it is certain that his claim will be denied on appeal, not merely that he doubts that an appeal will

result in a different decision.’” Id. (internal citations and quotation marks omitted).

       Here, Defendants have failed to follow the Claims Procedure and provide Plaintiff with a

decision on the merits of her claim, and the Court will therefore deem Plaintiff’s claim exhausted.

The Plan’s Claims Procedure, found in Section 7.12 of the Plan, enumerates the process as (a)-(j),

with the Arbitration Clause being (j). (Doc. No. 1-2 at 18). The Claims Procedure is essentially

summarized as: (a) a claim is presented in writing; (b)-(d) a Claims Official, within a reasonable

time, considers the claim and issues a determination; if granted, an appropriate distribution will be

made, or if denied, the Claims Official will provide written notice of denial within 90 days; (e) the

Participant will have a reasonable opportunity to appeal; (f) review by an Administrative

Committee will occur within 60 days, “unless special circumstances require an extension of time

for processing” in which case a decision shall be rendered as soon as possible but not later than

120 days; (h) a decision will be given in writing; (i) the determination will be binding on all parties

unless a court or arbitrator finds it constituted an abuse of discretion; and (j) “[f]urther review of

claims shall be solely through confidential arbitration proceedings.” (Id. at 18-19). Defendants

failed to follow this Claims Procedure when handling Plaintiff’s request for benefits.

       In April 2019, Defendants provided Plaintiff with an “advisory position,” and Plaintiff

requested review of that advisory position in May 2019.9 (Doc. Nos. 1-3, 1-4). In her Complaint,


9
  Plaintiff argues at several points in her Complaint and briefing that there has been no “initial
determination” (meaning a decision of denial of benefits) in this case. (Doc. No. 10 at 11). The
heart of the issue seems to be that Defendants provided Plaintiff only with a letter that called itself
an “advisory position.” (Doc. No. 1-3). The parties do not point the Court to any case law regarding
whether an advisory position, such as the one at issue here, should be considered a “decision.” The
Court has been unable itself to find any case law or prior interpretation of a similar document to
guide its decision. The Plan itself has no reference to an advisory position, or to proper procedures
for appealing an advisory position, or what level of the Claims Procedure an advisory position falls
under. From the language of the advisory position, it does appear to the Court to contain all the


                                                  14

    Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 14 of 22 PageID #: 271
Plaintiff states that her counsel spoke with Defendant’s counsel, who requested a two-week

extension.10 (Doc. No. 1 at 3). Defendants’ counsel emailed Plaintiff’s counsel indicating that the

review was not with the SERP Administrative Committee as contemplated in the Claims

Procedure, but with the Senior Vice Presidents (“SVPs”), and that “[i]t won’t take too long as soon

as the SVP’s can meet or talk as they want or need to.” (Doc. No. 10-1 at 1). In an email in August

responding to a request for an update from Plaintiff’s counsel, Defendants’ counsel indicated that

they were still waiting on one of these SVPs who had recently returned to the country. (Doc. No.




elements of a decision of denial prescribed by Section 7.12(d) of the Plan: Defendants provided
Plaintiff with the reason for the decision of denial, references to the Plan document, a description
of additional information needed to perfect the claim, and an explanation of the review procedure.
Plaintiff apparently initially construed this as a decision of denial. She responded to this advisory
position letter by calling the advisory position a “denial” and “seek[ing] a reversal.” (Doc. No. 1-
4 at 5). At this point, it appears that both Plaintiff and Defendants agreed that this advisory position
constituted a “decision.” And Defendants emphatically still maintain that it was a decision. (Doc.
No. 11 at 3).
         Though this would appear to answer conclusively the question of whether an initial
decision of denial was issued, Plaintiff posits in briefing that although the advisory position
initially appeared to be a decision, she now believes the advisory position’s issuance was an earlier
procedural step as explained by some of Defendants’ counsel’s emails, which seem to contemplate
the advisory position as something less than a decision of denial. (Doc. No. 10 at 6). Despite these
references in the emails, Defendants have maintained throughout briefing that this was a decision
(of denial, of course). (Doc. No. 11 at 3). Regardless of all of this confusion between the parties,
the Court finds that a decision of denial was reached with the initial advisory position, pursuant to
Claims Procedure Subsection 7.12(d). The Court also notes that in arguing otherwise, Plaintiff is
effectively forgetting the primary claim in her case: that she suffered a wrongful “[d]enial of
[b]enefits” as alleged in Count I. (Doc. No. 1 at 9).
10
  Later, in emails sent in September, Defendants claimed that they were never at the review stage
in Section 7.12 but rather at a preceding stage prescribed by Section 2.3. But the alleged request
for an extension of two weeks implies otherwise, since the review process in Section 7.12 has
deadlines but the process in Section 2.3 does not. Also, Defendants’ counsel seemingly implied a
belief that the parties were then engaged in a process encompassed by Section 7.12 when he
referred to the “special circumstances” exception of Section 7.12: “Your or my view of whether
special circumstances exist or not for the additional time probably isn’t all that important to the
world, but the important thing is that the Company is not delaying Ms. Vest’s request and the
administration of the appeal of the denial nor the next steps.” (Doc. No. 10-1).



                                                  15

     Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 15 of 22 PageID #: 272
10-2).11 Then, in an email in September, Defendants’ counsel clarified that they were not even at

the review process contained in Section 7.12 of the Plan, but they were instead “only at the

procedural step” laid out in Section 2.3(b) of the Plan. (Doc. No. 10-3). Counsel stated that the

review contemplated in Section 7.12 of the Plan would come:

         after they [the SVPs] decide, as they have every right to overturn the original claim
         denial which would make any review unneeded. I realize that if they decide that it
         was a competing employment, then it’s unlikely on these facts that a subsequent
         review would be expected to reverse the original denial, but it certainly could. If
         you also believed that it would not be likely, then the practical approach would be
         just to take it to arbitration and let an arbitrator decide if she is entitled to benefits
         or not. We can do that after the Senior Vice Presidents issue their determination
         without further review if you want I guess.

(Id.).

         The Court is confused by Defendants’ counsel’s reference to Section 2.3 prescribing “a

procedural step” and a type of review that can overturn an initial decision of denial. Section 2.3

appears in an entirely separate section of the Plan than the Claims Procedure laid out in Section

7.12; rather than discussing Claims Procedure, it prescribes certain obligations (of, among other

things, nondisclosure and loyalty) of Plan participants, as well as consequences for violating such

obligations and a mechanism for deciding whether any alleged violations have in fact occurred.

The part of Section 2.3 that counsel appears to have been referencing—the second paragraph of

subsection 2.3(b)—states:

         Accordingly, if the Participant is found by a majority vote of the Senior Vice
         Presidents of the Company to have violated in any way the restrictions and
         requirements imposed on him by any such nondisclosure and confidentiality
         agreement and provisions above, or to have engaged in any act of fraud against or
         disloyalty to the Company (as defined for purposes of Section 2.3(b), or to have
         disparaged the Company (as defined for purposes of Section 2.3(b)) and/or its
         management, or if the Participant accepts any position as an employee of or a


11
   Plaintiff indicates in her Complaint that she received no communication from Defendants’
counsel since this date, (Doc. No. 1 at 4), but she also filed an email from September as an
attachment to her Response. (Doc. No. 10-3).
                                                    16

     Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 16 of 22 PageID #: 273
       consultant to any Competing Company, then the Company, notwithstanding any
       other provision herein, will have no further obligation to make any payment of any
       benefit deemed accrued hereunder to the Participant or to the Participant's
       designated beneficiary or estate.

(Id. at 10). Thus, subsection 2.3(b) indicates that if a Plan participant is suspected of having

committed any such violation, the SVPs must vote to determine whether she has in fact committed

such violation(s), in which case she is effectively disqualified from receiving any further payment

under the Plan. Beyond suggesting that a finding (by majority SVP vote) of such disqualifying

violation(s) could occur at any time while the Company otherwise has “further obligation to make

. . . payment”—i.e., has not made all payments otherwise due to the Plan participant—this

subsection otherwise provides no information at all (and certainly no details) on when or how this

vote should occur. And Section 3.4 of the Plan provides that payment under the Plan is made in a

single lump sum paid “during the month following the six month anniversary of the last day

worked.” (Id. at 12). The time of payment thus identified naturally would arrive after the institution

of the Claims Procedure of Section 7.12—after the making, and perhaps even after the granting or

denying, of a claim under the Claims Procedure.

       The subsection thus indicates that the SVP vote does not necessarily have to be made at

the outset of the Claims Procedure for a participant’s claim for benefits and could instead be made

after an initial determination of a claim. The language of this provision (and its location in the

Plan), indicate to the Court that it is not part of the Claims Procedure, but rather a different avenue

that Defendants can use at any time (even after a decision to grant benefits) to deny benefits to a

Plan beneficiary deemed to have committed a violation of the kind referred to in subsection 2.3(b).

       Thus, subsection 2.3(b) itself does not suggest that a determination by SVPs that an

employee did not commit the violations referred to in subsection 2.3(b) is a step in the Claims

Procedure, let alone a step that must come before any particular step(s) in the Claims Procedure

                                                  17

   Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 17 of 22 PageID #: 274
set forth in Section 7.12. Instead, the provision suggests that any determination as to whether an

employee committed the violations referred to in Subsection 2.3(b) is a determination made (if at

all) outside of the Claims Procedure, at an unspecified time not tied in any way to the steps of the

Claims Procedure.

        In suggesting otherwise in his email, counsel for Defendants revealed that Defendants

simply were not following their Claims Procedure, but rather were injecting unwarranted steps

into the procedure that served to delay its completion. In particular, while the SVPs stalled on

making a determination under subsection 2.3(b), Defendants apparently ignored the time frames

set out in their own Claims Procedure in Section 7.12, which states that “[t]he decision by the

review official upon review of a claim shall be made no later than 60 days after his receipt for

review, unless special circumstances require an extension of time for processing, which extension

shall be made by the Administrative Committee; in which case a decision shall be rendered as soon

as possible, but not later than 120 days after receipt of such request for review.”12 (Doc. No. 18 at

18-19). From the Plan language, there is no indication that this time period may or should be stayed

or otherwise postponed past 120 days if a determination under subsection 2.3(b) happens to remain

pending before the SVPs. Instead, as previously discussed, the Claims Procedure does not mention

or have any apparent temporal relationship with Section 2.3 of the Plan.

        Therefore, to comply with their own Claims Procedure, Defendants should have issued a

decision on Plaintiff’s claim within 60 days, or within 120 days if “special circumstances” were

present. Because subsection 2.3(b) contains no deadline, then under Defendants’ (unsupported)

implied assertion that the SVPs’ vote under subsection 2.3(b) can or should come prior to particular



12
  This subsection of the Plan appears to contain a typo. The Court is unsure what was meant by
“receipt for review,” which triggers the 60 day window time. The Court believes the intended
phrase was likely “receipt of request for review.”
                                                 18

     Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 18 of 22 PageID #: 275
steps in the Plan, Defendants could have continued to delay into perpetuity and never given

Plaintiff a review of her claim while waiting on the SVPs to decide whether she was disqualified

from receiving benefits.13 This would not be allowable under either the language of the Plan or the

requirements of ERISA, which mandate timeframes that mirror the requirements of the Plan.14


13
   Defendants note in their Reply that the SVPs ultimately voted to uphold (by 4-1 vote) the
decision of denial. (Doc. No. 11 at 3). Defendants provide the Court with no citation to
documentation of this vote in the record and no information on when the vote occurred. It is not
the Court’s job “to root through the record not unlike a pig in search of truffles to uncover any
grain of evidence that might support the position of a party that chose to otherwise sit on its hands.”
Penn-Daniels, LLC v. Daniels, No. 07-1282, 2010 WL 431888, at *3 (C.D. Ill. Jan. 28, 2010)
(citing Casna v. City of Loves Park, 574 F.3d 420, 424 (7th Cir. 2009)); see also Emerson v.
Norvartis Pharm. Corp., 446 F. App’x 733, 736 (6th Cir. 2011) (noting that “judges are not like
pigs, hunting for truffles” that might be buried in the record). Moreover, the Federal Rules of Civil
Procedure are clear that “[a] party asserting that a fact cannot be or is genuinely disputed must
support the assertion by citing to particular parts of materials in the record[.]” Fed. R. Civ. P.
56(c)(1). Regardless, because of the procedural posture of this case and the limited record, the
Court feels that it has thoroughly reviewed all briefing and attachments by the parties, and it has
seen no evidence of Defendants’ assertion that SVPs upheld the decision of denial. The Court,
therefore, does not consider this statement of Defendants in reaching its decision. And even if the
Court were to consider this statement, it would not help Defendants. To the contrary, because the
Claims Procedure does not contemplate a vote by SVPs as to whether to uphold a decision of
denial, the statement would merely further confirm what the Court has found herein: that
Defendantsdid not follow their Claims Procedure, omitting steps therein while also inserting steps
not included therein. Additionally, the Court notes that although Defendants claim that the SVPs
completed their vote, Defendants never claim that an appeals process was completed.
14
     29 C.F.R. § 2560.503-1 provides that:

          Except as provided in paragraphs (i)(1)(ii), (i)(2), and (i)(3) of this section, the plan
          administrator shall notify a claimant in accordance with paragraph (j) of this section
          of the plan’s benefit determination on review within a reasonable period of time,
          but not later than 60 days after receipt of the claimant’s request for review by the
          plan, unless the plan administrator determines that special circumstances (such as
          the need to hold a hearing, if the plan’s procedures provide for a hearing) require
          an extension of time for processing the claim. If the plan administrator determines
          that an extension of time for processing is required, written notice of the extension
          shall be furnished to the claimant prior to the termination of the initial 60–day
          period. In no event shall such extension exceed a period of 60 days from the end of
          the initial period. The extension notice shall indicate the special circumstances
          requiring an extension of time and the date by which the plan expects to render the
          determination on review.


                                                     19

     Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 19 of 22 PageID #: 276
        Plaintiff filed her claim for arbitration15 with the American Arbitration Association (AAA)

after receiving no vote or decision from the SVPs. (Doc. Nos. 10-4, 9-1). Defendants responded

and did not contest arbitration, but requested assurance that AAA arbitration rules would yield to

any contrary arbitration rules prescribed by the Plan. (Doc. No. 10-5). After a series of back and

forth discussions regarding the rules to apply at arbitration, Plaintiff withdrew her demand for

arbitration and filed the present action in federal court.

        Because Defendants failed to follow the Claims Procedure as laid out in the Plan, the Court

finds that Plaintiff properly exhausted her rights and can bring a claim in federal court. Nale v.

Ford Motor Co. UAW Ret. Plan, 703 F. Supp. 2d 714, 720 (E.D. Mich. 2010) (“Defendant thus

failed to follow its own Claims Procedure. Pursuant to federal regulations, Plaintiff is ‘deemed to

have exhausted the administrative remedies available under the plan.’” (quoting 29 C.F.R. §

2560.503-1(l)). Having found that Plaintiff is deemed to have exhausted her administrative

remedies under the Plan, the Court does not reach the issue of whether it would be appropriate to

excuse Plaintiff from the exhaustion requirement on the grounds that exhaustion would be futile.



15
   The Court notes that an arbitration clause is part of the Claims Procedure, and courts have found
that when the arbitration clause is mandatory it must be exhausted before bringing a claim in
federal court. “Thus, if the plan contains an arbitration clause, the plaintiff must arbitrate the
dispute in accordance with the clause in order to exhaust his administrative remedies before filing
suit in federal court.” Chappel v. Lab. Corp. of Am., 232 F.3d 719, 724 (9th Cir. 2000); In re Zahl
v. Local 641 Teamsters Welfare Fund, No. CIV.A. 09-1100, 2010 WL 1931235, at *3 (D.N.J. May
13, 2010). However, in this case, Defendants’ refusal to review Plaintiff’s claim in accordance
with the Claims Procedure means that the arbitration clause was never triggered. Plaintiff
exhausted her remedies by trying to get her initial decision reviewed with no success.
         Notably, Plaintiff did not, by filing an Arbitration Demand, admit that the Claims
Procedure had properly wound its way to the arbitration stage. In her arbitration filings, Plaintiff
does not indicate that the arbitration filing was mandatory. (Doc. No. 9-1). And for their part,
Defendants made no protest that arbitration was mandatory when Plaintiff withdrew her arbitration
demand. (Doc. No. 10-13 at 1).
         In short, Plaintiff is indeed required to exhaust her administrative remedies, including
arbitration, but she is deemed to have done so pursuant to 29 C.F.R. § 2560.503-1(l)(1), as
explained herein.
                                                  20

     Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 20 of 22 PageID #: 277
        As a consequence of Plaintiff properly exhausting her administrative remedies, she is

“entitled to pursue any available remedies under section 502(a) of the Act on the basis that the plan

has failed to provide a reasonable claims procedure that would yield a decision on the merits of

the claim.” 29 C.F.R. § 2560.503-1(l)(1). As this action is an available remedy under section 502(a)

of the Act, she is entitled to pursue it. And she is entitled to do so irrespective of any obligation

the Plan purportedly imposes on her to arbitrate; any such arbitration is among the administrative

remedies Plaintiff is deemed to have exhausted. And since she has exhausted them, she is not

required to exhaust them again (even partially) by returning to them—such as by returning to the

administrative remedies (i.e., Claims Procedure) to arbitrate. The fact that arbitration never

occurred here does not serve to suggest that it should occur now; instead, it serves merely to

highlight the reason why it never occurred: Defendants simply failed to follow their own Claims

Procedure and thus “failed to provide a reasonable claims procedure that would yield a decision

on the merits of the claim.” Id. That being so, Plaintiff need not now return to the Claims Procedure

disregarded by Defendants.16

                                         CONCLUSION
        For the reasons discussed, the Motion will be denied.17


16
   The Court realizes that it appears critical of how Defendants (and counsel) have handled the
claims process here at issue. That is not the Court’s intent; the Court’s intent is solely to explain
why it is reaching the decision it is reaching. Also, the Court agrees with Defendants that Plaintiff
(and counsel) are hardly blameless in all of the confusion and wheel-spinning, inasmuch as
Plaintiff has changed her tune about whether there ever was an initial denial of her claim. (Doc.
No. 11 at 3). But it is Defendants, and not Plaintiff, that ultimately bear the responsibility to be
clear (and correct) as to where things stand in the claims process and to ensure that the process
runs according to the Plan; if Defendants do not do so, then they have “failed to provide a
reasonable claims procedure that would yield a decision on the merits of the claim.” 29 C.F.R. §
2560.503-1(l)(1).
17
  Because the Court denies Defendants’ Motion on other grounds, the Court does not address
Plaintiff’s argument that the doctrine of judicial estoppel applies to the facts of this case. (Doc.


                                                 21

     Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 21 of 22 PageID #: 278
       An appropriate order will be entered.



                                                      ____________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




No. 10 at 19). In a similar argument, Plaintiff states in her Response (without citation) that “Nissan
appears to argue that [Plaintiff’s] attempt to pursue arbitration as a means of alternate dispute
resolution waives her right to litigate her claim.” (Doc. No. 10 at 14). The Court does not see this
argument in Defendant’s Motion, and so the Court also declines to address it.


                                                 22

   Case 3:19-cv-01021 Document 34 Filed 12/28/20 Page 22 of 22 PageID #: 279
